Citation Nr: 0606582	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-24 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during a private hospitalization 
from February 3 to 4, 2000.  

(The issue of entitlement to an increased rating for 
arthritis of the right knee will be addressed in a separate 
decision of the Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Salisbury, North Carolina, 
Medical Center of the Department of Veterans Affairs (VAMC).  
It comes to the Board through the Winston-Salem, North 
Carolina Regional Office.

The veteran testified at a video-conference hearing before a 
Member of the Board in April 2001.  That Member of the Board 
is no longer at the Board.  As such, appellant will be 
offered the opportunity for an additional hearing before a 
Member of the Board on this issue.

The case was remanded by the Board in July 2001.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has claimed payment or reimbursement for 
unauthorized medical expenses incurred in connection with a 
period of hospitalization in February 2000.  At the time of 
the Board's prior remand, the VAMC was instructed to assemble 
all of the original records utilized in the decision that 
denied the veteran's claim on appeal.  The records were to be 
associated with the veteran's basic claims folder as part of 
the appellate record for the duration of the appeal to the 
Board.  This was not accomplished, however, and the claim was 
returned to the Board without these records.  A remand by the 
Board "confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, as noted that the April 2001 video-conference 
hearing was conducted by a Veteran's Law Judge who is no 
longer a Member of the Board.  A transcript of that hearing 
is on file.  The veteran, however, has the right to have an 
additional hearing before a Member of the Board, if he so 
wishes.  

In view of the foregoing, the veteran's claim is remanded for 
the following:

1.  The VAMC should assemble all of the 
original records concerning the veteran's 
claim for payment or reimbursement of 
unauthorized medical expenses incurred 
during a period of hospitalization at 
Cental Carolina Hospital from February 2 
to 4, 2000.  Such records should be 
associated with the veteran's basic claims 
folder as part of the appellate records 
for the duration of the appeal to the 
Board.  

2.  Thereafter, the VAMC should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

3.  The VAMC should ask the veteran if he 
wishes an additional hearing on appeal before 
a Member of the Board.  If so, appropriate 
steps should be taken to schedule either a 
video conference or Travel Board hearing at 
the RO.  Otherwise the matter should be 
returned to the Board in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

